**Certain information, marked by brackets as [*CONFIDENTIAL*], has been excluded
from this exhibit because it (i) is not material and (ii) would be competitively
harmful if publicly disclosed.**


Exhibit 10.3
AMENDMENT to
SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE
AGREEMENT
THIS AMENDMENT to SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”), dated as of September 19, 2019 is made between J. Aron & Company
LLC, a limited liability company organized under the laws of New York (“Aron”)
located at 200 West Street, New York, New York 10282-2198, and Alon Refining
Krotz Springs, Inc. (the “Company”), a Delaware corporation located at 7102
Commerce Way, Brentwood, Tennessee 370273 (each referred to individually as a
“Party” or collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Second Amended and Restated Supply and
Offtake Agreement dated as of February 1, 2015 as from time to time amended,
modified, supplemented and/or restated (the “S&O Agreement”); and
Aron and the Company have entered into certain additional transactions under the
S&O Agreement setting the Step-Out Price for certain Baseline Volumes and wish
to amend certain terms and conditions of the S&O Agreement and the Fee Letter to
confirm certain terms and conditions of such additional transactions and,
accordingly, agree as follows:
SECTION 1.Definitions; Interpretation
Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2.    Amendments and Agreements
Section 2.1    Amendments to S&O Agreement as of Effective Date. Upon the
effectiveness of this Amendment, the S&O Agreement is amended by replacing the
Schedule B attached to the S&O Agreement with the Schedule B attached hereto.
Section 2.2    Amendment to the Fee Letter. Concurrently with the effectiveness
of this Amendment, the Parties are executing an amendment to the Fee Letter.
Section 2.3    Payment of September 2019 Adjustment Fee. Aron agrees to pay to
the Company the September 2019 Adjustment Fee (as defined in the Fee Letter) on
the September 2019 Amendment Date (as defined in the Fee Letter).


1

--------------------------------------------------------------------------------




Section 2.4    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the S&O
Agreement as heretofore amended and as amended by this Amendment.
SECTION 3.    Representations and Warranties
To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4.    Miscellaneous
Section 4.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.4    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


2

--------------------------------------------------------------------------------




Section 4.5    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.6    Effectiveness; Counterparts. This Amendment shall be effective as
of the date provided for above. No Party shall be bound until each Party has
executed a counterparty hereof. This Amendment may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
Section 4.7    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[Remainder of Page Intentionally Left Blank]



TN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY LLC




By:     
Name:
Title:






ALON REFINING KLOTZ SPRINGS, INC.




By: /s/ Stephen Sundstrum    
Name: Stephen Sundstrum
Title: VP




By: /s/ Jaime Urquidi    
Name: Jaime Urquidi
Title: VP










3

--------------------------------------------------------------------------------





Schedule B
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*]and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-1

--------------------------------------------------------------------------------




Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on
the New York Mercantile Exchange
for the first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
 
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
SUPPLE-MENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-2

--------------------------------------------------------------------------------




Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of :
(i) $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Schedule B-3

--------------------------------------------------------------------------------






Applicable Step-Out Pricing Dates for Baseline Volume: In the event of a
Termination Date of :
May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021
Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*]/ gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*]/ gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*]/ gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*]/ gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*]/ gallon) times [*CONFIDENTIAL*]
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates



Schedule B-4

--------------------------------------------------------------------------------




Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates



Schedule B-5

--------------------------------------------------------------------------------




Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
[*CONFIDENTIAL*]* Nymex RBOB * 42 + [*CONFIDENTIAL*] * USGC ULSD * 42 -
$[*CONFIDENTIAL*]/ barrel, where Nymex RBOB is defined as "The closing
settlement prices on the New York Mercantile Exchange for the Nearby New York
Harbor Reformulated Gasoline Blendstock for Oxygen Blending Contract" and USGC
ULSD is defined as "Arithmetic average of the means of the daily quotations
appearing in Platt's US Marketscan in the section GULF COAST under the heading
Distillates and blendstocks for the Ultra low sulfur diesel-Pipeline quotation"
[*CONFIDENTIAL*] * Nymex RBOB * 42 + [*CONFIDENTIAL*] * USGC ULSD * 42 -
$[*CONFIDENTIAL*]/ barrel, where Nymex RBOB is defined as "The closing
settlement prices on the New York Mercantile Exchange for the first nearby New
York Harbor Reformulated Gasoline Blendstock for Oxygen Blending Contract" and
USGC ULSD is defined as "The average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation"
[*CONFIDENTIAL*] * Nymex RBOB * 42 + [*CONFIDENTIAL*]* USGC ULSD * 42 -
$[*CONFIDENTIAL*]/ barrel, where Nymex RBOB is defined as "The closing
settlement prices on the New York Mercantile Exchange for the first nearby New
York Harbor Reformulated Gasoline Blendstock for Oxygen Blending Contract" and
USGC ULSD is defined as "The average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation"
[*CONFIDENTIAL*] * Nymex RBOB * 42 + [*CONFIDENTIAL*]* USGC ULSD * 42 -
$[*CONFIDENTIAL*]/ barrel, where Nymex RBOB is defined as "The closing
settlement prices on the New York Mercantile Exchange for the first nearby New
York Harbor Reformulated Gasoline Blendstock for Oxygen Blending Contract" and
USGC ULSD is defined as "The average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation"
[*CONFIDENTIAL*]* Nymex RBOB * 42 + [*CONFIDENTIAL*]* USGC ULSD * 42 -
$[*CONFIDENTIAL*]/ barrel, where Nymex RBOB is defined as "The closing
settlement prices on the New York Mercantile Exchange for the first nearby New
York Harbor Reformulated Gasoline Blendstock for Oxygen Blending Contract" and
USGC ULSD is defined as "The average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation"
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the closing settlement prices for each calendar day in the
relevant Production Week. For each calendar day that is not a Trading Day (i.e.
weekends and holidays), the closing settlement price shall be deemed to be the
closing settlement price for the immediately preceding Trading Day.
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates



Schedule B-6

--------------------------------------------------------------------------------




Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $[*CONFIDENTIAL*] / barrel
Applicable Grade Differential and Roll Component from the Procurement Contract
plus the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $[*CONFIDENTIAL*] / barrel
 
 
 
 
 
 
 
SUPPLE-MENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Not applicable
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
[*CONFIDENTIAL*]
Not applicable
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*]/ barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*]/ barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*]/ barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*]/ barrel
 
 
 
 
 
 
 



Schedule B-7

--------------------------------------------------------------------------------




Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $[*CONFIDENTIAL*] / barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.)
minus $[*CONFIDENTIAL*]/ barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.)
minus $[*CONFIDENTIAL*]/ barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.)
minus $[*CONFIDENTIAL*]/ barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the USGC HSFO quotation minus $[*CONFIDENTIAL*] /
barrel
 
 
 
 
 
 
 



Schedule B-8

--------------------------------------------------------------------------------




Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation
minus $[*CONFIDENTIAL*] / gallon) times 42
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation
minus $[*CONFIDENTIAL*] / gallon) times 42
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation
minus $[*CONFIDENTIAL*] / gallon) times 42
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation
minus $[*CONFIDENTIAL*] / gallon) times 42
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation
minus $[*CONFIDENTIAL*] / gallon) times 42
 
 
 
 
 
 
 








Trading Day: Any day for which the relevant price is published.
Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month. The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume. If for such month Aron does not
enter any Crude Oil Procurement Contracts, the Base Price will equal the Short
Crude FIFO price as defined in Schedule B.
Applicable Step-Out Pricing Dates for Volume in excess of Baseline Volume: In
the event of a Termination Date of:
May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021








27255835.2


Schedule B-9